MEMORANDUM **
Petitioner Dany A. Rojas-Vega appeals pro se the district court’s dismissal of his petition for a writ of mandamus. Petitioner seeks a writ of mandamus ordering Respondent federal officials to provide him with access to the law library located in the detention facility at El Centro, California.
The issue concerning access to the law library is moot “due to events that occurred after [Petitioner] filed [his] petition.” GATX/Airlog Co. v. U.S. Dist. Court for the Northern Dist. of Calif, 192 F.3d 1304, 1306 (9th Cir.1999). At the time of the filing of his petition, Petitioner was in federal custody at the detention facility in Otay Mesa, California. Because Petitioner now resides in Costa Rica and is no longer in federal custody, “there is no effective relief remaining for a court to provide.” Id.
We decline to reach Petitioner’s other arguments, which were either previously rejected by this court, see Rojas-Vega v. Gonzales, 154 Fed.Appx. 25 (9th Cir.2005) (unpublished disposition), or not raised in *455his opening brief, see Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999) (“[0]n appeal, arguments not raised by a party in its opening brief are deemed waived.”).
We deny Petitioner’s pending motion seeking return to the United States or provision of a computer.
APPEAL DISMISSED IN PART; AFFIRMED IN PART. MOTION

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.